O’CONNOR, Justice,
dissenting.
I respectfully dissent.
During final argument, the prosecutor said the appellant “got the best defense that Mr. Archer’s money could buy.” Archer was a co-conspirator who was awaiting trial.
The majority holds it was improper but harmless under Texas Rule of Appellate Procedure 81(b)(2) and Harris v. State, 790 S.W.2d 568, 587 (Tex.Crim.App.1989). I disagree with the majority’s harmless error analysis on the following points.
The nature of the error. The prosecutor’s comment informed the jury that a co-conspirator paid for the services of the appellant’s lawyer. The comment was outside the record; it was not a casual slip of the tongue. The prosecutor injected the information into the record to bolster his conspiracy evidence — not only did the appellant conspire with Archer to break the law, Archer was playing a behind-the-scene role in the trial by financing the appellant’s trial. In addition, the prosecutor conveyed to the jury the information that the appellant and Archer were still working together — to convict Archer, the jury should find the appellant guilty. The prosecutor’s comment was similar to comments made by the prosecutor in Gomez v. State, 704 S.W.2d 770, 771 (Tex.Crim.App.1985) (reversible error for the prosecutor to say defense counsel was paid to “manufacture evidence” and “get this defendant off the hook”).
The error’s probable collateral implications. The prosecutor’s comment invited the jurors to view the case as one where a rich person was attempting to buy justice by helping a co-conspirator get acquitted. The comment prejudiced the jurors against the appellant by painting him as a man who thinks he can beat the system by having a crafty lawyer paid for by a co-conspirator.
*354The weight a juror would probably place on the error. The majority states that it does not believe the jurors placed any meaningful weight on the prosecutor’s comment. Under Tex.R.App.P. 81(b)(2), if there is any chance the comment played a role in the jury’s deliberation, we must reverse. See Atkinson v. State, 928 S.W.2d 21, 26 (Tex.Crim.App.1996); Massey v. State, 933 S.W.2d 582, 587 (Tex.App.—Houston [1st Dist.] 1996, no pet.) To my mind, it is probable that jurors placed a great deal of weight on the prosecutor’s comment. The public’s poor opinion of lawyers, aggressively fueled by the media, is well known. There is widespread belief that wealthy people with “slick” lawyers can literally get away with murder. Here, the prosecutor created the issue in the minds of the jurors that the master co-conspirator, who owned the dealership involved in the conspiracy, could help his own case by paying a lawyer to get the appellant off.
Whether declaring the error harmless would encourage the State to repeat it with impunity. There is a strong possibility the State will make similar comments in the future if we hold the error was harmless. This was not merely vigorous trial advocacy on the part of the State; the prosecutor introduced irrelevant but harmful evidence from outside the record in his final argument. On appeal, still showing no remorse, the State argued that the prosecutor simply complimented the quality of the appellant’s lawyer. The comment clearly was not a compliment; it injected into the case the information that the lawyer in this case was the hired gun of the master conspirator.
Applying the Harris factors, I do not see how we can determine beyond a reasonable doubt that the State’s error made no contribution to the appellant’s conviction or punishment. See Atkinson, 923 S.W.2d at 26; Massey, 933 S.W.2d at 587. According, I would hold the error was not harmless, sustain point of error three, reverse the judgment of conviction, and remand the cause to the trial court for a new trial. See Tex.Code CRIM.P. art. 44.29(a).